Ron. William C. McDonald       ,OpinionNo. O-1836
County Attorney                Re: Is It legal to create a
Coke County                    road district and vote bonds
Robert Lee, Texas              thereon within a road di~strict
                               that has already been formed
Dear Sir:                      ,andhas bonds already voted?
          We .arein receipt of your letter of January 8, in
which you request our..opinionupon the,above captioned ques-
tion. The facts underlying-yourquestion are as follows:
           "There is an original road district within
     Coke County which includes all of Precinct #3;
     said district being bounded by said Precinct & 3
     lines o The district now has a bond issue of
     $25,000 outstandingagainst the same.
          "A group of resident citizens of this precinct
     and road district desire to form a new district
     within the said district above referred to, and to
     vote a $20,000 bond issue thereon,,said proposed
     new district to have the boundary lines of-the
     Water Valley Common School District which'is lo-
     cated within said Precinct #3; and the purpose of
     said bond issue to be for the completion of a school
     bus route within said district.'
            The foregoing quotation is taken from your brief.
          Articles 752a, et seq., of Vernon's ~RevisedCivil
Statutes9 prescribe the only manner in which a road district
may be created, Article~752aauthorizes counties and politi-
cal subdivisionsthereof to issue road bonds, and, likewise,
such road districts as may be created by general or special
law are authorizedto issue road bonds. Article,752b~pre-
scribes the manner in which elections shall be held for the
purpose of voting the bonds authorized by.the preceding arti-
clee
          Article 752c'confersupon the commissioners1courts
of the several counties of this State the authority to estab-
lish one or more road districts in their respective counties,
and limits such authority by its terms. Article 752cc
Hon. William C. McDonald, page 2


expressly forbids the overlappingof previouslyestablished
road districts by districts created under authority of Arti-
cle 752c, exceot as saecificallyaermitted under this Act,
which reads as follows:
          "If any road district, a portion of which is
     proposed to be incorporatedinto a new road dis-
     trict, should embrace the whole or any part of any
     levee improvementdistrict, drainage district or
     other improvementdistrict created under any iaw
     passed pursuant to Section 52, Article 3, of the
     Constitutionof this State, the territory covered
     by such other district and other territory adjacent
     thereto may be excluded from the district sought to
     be created, but exceot as herein saecificallvoer-
     mitted. no fractionalDart of a arevlouslv created
     road district shall be included within th limitq
     of the road district created under the nr&ision of
     this Act ***a
This applies to road districts establishedby the Commission-
ers' Court, as distinguishedfrom those created by the Legis-
lature by general or special law.
          Articles 767d and 767e, Vernon's Revised Civil Stat-
utes, prescribe the only manner in which a road district may
be created, the territory of which includeswithin its limits
any portion of a previously created road districtwhich has
road bonds outstanding. It will be noted that both of these
articles contemplatethat such previously created road dis-
trict shall be fully and fairly compensatedby the new dis-
trict in an amount equal to the amount of the bonds outstand-
ing against such included district. The pertinent parts of
Article 767e read as follows:
          "Where any road district includes within its
     limits a portion of any previously created road
     district * * * and which previously created road
     district * * * had road bond debts outstanding,
     power and authority is hereby conferredupon the
     newly created road district to issue bonds for
     the ourchase of the roads within the ureviousle
     created road district * * * and further construc-
     tion of macadamized.graveled or aaved roads and
     turnpikes in such s;bsequentlycreated road dis-
     trict * * *II.
We call your attention especially to the underscoredlanguage
appearing in this article. This, we think, expressly provides
Hon. William C. McDonald, page 3


that any bonds voted and issued by a road district overlapping
a previously created road district shall be issued for the
purpose of purchasing such roads as may have been constructed
by the previously created district, as well as for the purpose
of further constructionof roads within the area circumscribed
by the new road district.
          A rticle 752cc, above quoted, contains this phrase --
"but except as herein specificallypermittedw--and it is our
opinion that such phrase has reference to Articles 767d and
767e, which,'as stated above provide the only manner in which
a newly created road district may overlap the territory of a
previously created road district which has bonds outstanding.
          Accordinglyyou are advised that in our opinion a road
district may be created and vote bonds therein within a road
district which has already been establishedand which has bonds
outstanding but it must be in the manner prescribed by law and
in conformiCywith Articles i67d and 767e.
          Trusting that this satisfactorilyanswers your ques-
tion, we are
                              Very truly yours
APPROVED FEB 15, 1YhO         ATTORNEY GENERAT,OF TEXAS
/s/ Gerald C. Mann
ATTORNEY GENERAL OF TEXAS     By /s/ Clarence E. Crowe
                              Clarence E. Crowe, Assistant
APPROVED: OPINION COMMITTEE
BY:       BWB, CHAIRMAN
CEC-s:wb